Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing his complaint with prejudice and granting the Defendants’ motions for sanctions. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Amr v. Virginia State Univ., No. 3:10-cv-00787-REP-MHL, 2011 WL 4407429 (E.D.Va. Sept. 21, 2011). Amr’s pending motion to hold appeal in abeyance is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.